EXHIBIT 10.1
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
AND WAIVER
          FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
WAIVER, dated as of June 1, 2009 (this “Amendment”), to the SECOND AMENDED AND
RESTATED CREDIT AGREEMENT, dated as of February 27, 2009 (the “Existing Credit
Agreement”), among BROOKDALE SENIOR LIVING INC., a Delaware corporation (the
“Borrower”), the guarantors party thereto from time to time (the “Guarantors”),
the several banks and other financial institutions or entities parties to the
Existing Credit Agreement (the “Lenders”), and BANK OF AMERICA, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and L/C Issuer.
W I T N E S S E T H:
          WHEREAS, the Borrower has informed the Administrative Agent and the
Lenders that it intends to issue common stock (the “June Equity Offering”) on or
around June 10, 2009 and apply the proceeds thereof (or the portion thereof
required to repay the outstanding amount of the Loans in full) to the reduction
of the outstanding Obligations, as required by the Existing Credit Agreement;
          WHEREAS, in anticipation of the June Equity Offering, the Borrower has
requested that the Lenders amend the Existing Credit Agreement as set forth
herein;
          WHEREAS, the Borrower has informed the Administrative Agent and the
Lenders that a collective bargaining agreement (the “Collective Bargaining
Agreement”) covering five employees of the Loan Parties existed as of the
Closing Date and, therefore, the Borrower’s representation in Section 6.21 of
the Credit Agreement was inaccurate when made;
          WHEREAS, the Borrower has requested that the Lenders waive any Event
of Default arising as a result of the Borrower’s failure to disclose the
Collective Bargaining Agreement and the making of the representation in
Section 6.21 (the “Collective Bargaining Default”);
          WHEREAS, the Lenders have agreed to amend the Existing Credit
Agreement solely upon the terms and conditions set forth herein;
          NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:
          1. Defined Terms. Unless otherwise noted herein, terms defined in the
Existing Credit Agreement and used herein shall have the meanings given to them
in the Existing Credit Agreement. The term “Amended Credit Agreement” means the
Existing Credit Agreement, as amended hereby.
          2. Amendments to Credit Agreement. The Existing Credit Agreement is
hereby amended as follows:
     (A) Amendments to Section 1.01. Section 1.01 of the Existing Credit
Agreement is hereby amended as follows:
     (i) Change of Control. The definition of “Change of Control” is hereby
deleted in its entirety and replaced with the following:

 



--------------------------------------------------------------------------------



 



     “Change of Control” means the occurrence of either of the following events:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
excluding (i) any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan or (ii) the Permitted Investors) becomes the
“beneficial owner” (as defined in Rules 13d 3 and 13d 5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the combined
voting power of all Voting Stock of the Borrower on a fully diluted basis or
(b) the board of directors of the Borrower shall cease to consist of a majority
of Continuing Directors.
     (ii) The definition of “Continuing Directors” is hereby deleted in its
entirety and replaced with the following:
     “Continuing Directors” means, the directors of the Borrower on the Closing
Date, and each other director of the Borrower, if, in each case, such other
director’s nomination for election to the board of directors of the Borrower is
recommended by at least a majority of the then Continuing Directors.
     (iii) The definition of “Permitted Acquisition” is hereby amended as
follows:
     (a) Clause (f) is hereby deleted in its entirety and replaced with the
following:
     (f) the aggregate amount of cash consideration with respect to all such
Acquisitions (including the amount of any assumed Indebtedness, deferred
purchase price and any earn-out payments) in the aggregate, during the term of
this Agreement shall not exceed $100,000,000; and
     (b) A new clause (g) is hereby added which shall read as follows:
     (g) after giving effect to such Acquisition, (I) if the aggregate amount of
cash consideration with respect to all such Acquisitions (including the amount
of any assumed Indebtedness, deferred purchase price and any earn-out payments),
including the amount of cash consideration paid in connection with such
Acquisition, is less than $50,000,000, then there shall be at least $20,000,000
of borrowing availability and (II) if the aggregate amount of cash consideration
with respect to all such Acquisitions (including the amount of any assumed
Indebtedness, deferred purchase price and any earn-out payments), including the
amount of cash consideration paid in connection with such Acquisition, is
$50,000,000 or more, then there shall be at least $40,000,000 of borrowing
availability.
     (B) Amendments to Section 2.05. Section 2.05 of the Existing Credit
Agreement is hereby amended as follows:
     (i) Sections 2.05(b)(ii), (iii), (iv) and (v) are hereby deleted in their
entirety and replaced with the following:

 



--------------------------------------------------------------------------------



 



     (ii) [reserved];
     (iii) [reserved];
     (iv) [reserved];
     (v) [reserved];
     (ii) Section 2.05(b)(vi)(B) is hereby deleted in its entirety and replaced
with the following:
     (B) [reserved].
     (C) Amendment to Section 2.06(b). Section 2.06(b) of the Existing Credit
Agreement is hereby deleted in its entirety and replaced with the following:
     (b) [reserved].
     (D) Amendment to Section 6.21. Section 6.21 of the Existing Credit
Agreement is hereby deleted in its entirety and replaced with the following:
     There are no collective bargaining agreements or Multiemployer Plans
covering the employees of any Loan Party or any Subsidiary as of the Closing
Date, other than a collective bargaining agreement with the Service Employees
International Union, Local No. 1, which covered five (5) janitorial service
technicians at a single community. Pursuant to such agreement, the Borrower’s
Subsidiary made contributions on behalf of such service technicians to union
pension and welfare funds. Said agreement expired in November 2008. However,
pursuant to applicable law, the Borrower’s Subsidiary continues to honor the
terms of the agreement and to make contributions to those funds. No Loan Party
or Subsidiary has suffered any strikes, walkouts, work stoppages or other
material labor difficulty in the five years preceding the Closing Date.
     (E) Amendment to Section 7.03. Section 7.03 of the Existing Credit
Agreement is hereby amended by deleting clause (e) in its entirety and replacing
it with the following:
     (e) [reserved];
     (F) Amendment to Section 7.14. Section 7.14(c) of the Existing Credit
Agreement is hereby amended by deleting clause (iv) in its entirety and
replacing it with the following:
     (iv) simultaneously with any such release, the Borrower shall have prepaid
the Loans (to be applied first ratably to the L/C Borrowings, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations (with a corresponding reduction in the Aggregate Revolving
Commitments)) in an amount equal to the greater of (A) 100% of the Net Cash
Proceeds received by such Loan Party (to the extent such release is in
connection with a Disposition of such Mortgaged Property or a Debt Issuance with
respect to such Mortgaged Property) and (B) 95% of the Allocated Amount of such
Mortgaged Property.

 



--------------------------------------------------------------------------------



 



     (G) Amendment to Section 8.01. Section 8.01 of the Existing Credit
Agreement is hereby amended by deleting clause (s) in its entirety and replacing
it with the following:
     (s) Liens on cash and Cash Equivalents pledged by the Borrower and its
Subsidiaries to secure Indebtedness permitted by Section 8.03(f) in an amount
not to exceed $35,000,000 at any time outstanding;
     (H) Amendment to Section 8.03. Section 8.03 of the Existing Credit
Agreement is hereby amended by deleting clause (f) in its entirety and replacing
it with the following:
     (f) Indebtedness consisting of obligations arising under letters of credit
in an aggregate face amount not to exceed $82,500,000 at any one time
outstanding;
     (I) Amendment to Section 8.15. Section 8.15 of the Existing Credit
Agreement is hereby deleted in its entirety and replaced with the following:
     Permit Consolidated Capital Expenditures to exceed (a) from the period
beginning on the Closing Date and ending on the last day of the first full
fiscal quarter following the Closing Date, $40,000,000 and (b) for any fiscal
quarter thereafter, $30,000,000; provided, that any unused amounts for any
fiscal quarter may be carried forward and used in the next succeeding fiscal
quarters by the Borrower and its Subsidiaries; provided, further, in no event
shall the Borrower permit Consolidated Capital Expenditures to exceed
$100,000,000 in any fiscal year of the Borrower.
     (J) Schedule 2.05(b). Schedule 2.05(b) is hereby deleted in its entirety.
          3. Commitment Reduction. The Borrower has requested that the Aggregate
Revolving Commitments be permanently reduced to $75,000,000 in accordance with
Section 2.06(a) of the Existing Credit Agreement. The notice of such reduction
required by Section 2.06(a) is hereby waived and the Administrative Agent and
the Required Lenders agree that the Borrower shall have complied with the
mandatory prepayment set forth in Section 2.05(b)(i) if the Net Cash Proceeds of
the June Equity Offering are paid to the Administrative Agent as required below
and, after payment thereof, the Total Revolving Outstandings are reduced to an
amount no greater than the amount of the Aggregate Revolving Commitments after
giving effect to this Amendment (i.e., $75,000,000).
          4. Waiver. The Administrative Agent and the Required Lenders hereby
waive, on a limited one-time basis the Collective Bargaining Default This waiver
shall be effective only in the specific circumstances provided for above and
only for the purposes for which given.
          5. Conditions to Effectiveness. This Amendment shall become effective
on the date on which all of the conditions set forth in this Section have been
satisfied (the “First Amendment Effective Date”).
     (a) Execution of Counterparts of Amendment. The Administrative Agent shall
have received counterparts of this Amendment, which collectively shall have been
duly executed on behalf of the Borrower, each Guarantor, the Administrative
Agent and the Required Lenders.
     (b) Amendment Fee. The Administrative Agent shall have received, for the
account of each Lender which executes this Agreement before the close of
business on June 1, 2009

 



--------------------------------------------------------------------------------



 



(each, an “Executing Lender”) an amendment fee in amount equal to $7,500 per
Executing Lender.
     (c) June Equity Offering; Payment of Proceeds. The Borrower shall
successfully complete the June Equity Offering and receive gross proceeds
therefrom in an amount not less than $125,000,000. The Borrower shall pay to the
Administrative Agent for the prepayment of the Loans an amount equal to 100% of
the Net Cash Proceeds (but in no event an amount in excess of the aggregate
amount of Loans then outstanding) received by the Loan Parties in connection
with the June Equity Offering by not later than the close of business on
June 10, 2009 as required by, and to be applied in accordance with, Section 2.05
of the Existing Credit Agreement as in effect prior to giving effect to this
Amendment (it being agreed that in no event shall the Borrower be required to
use any of such Net Cash Proceeds to Cash Collateralize any of the L/C
Obligations).
          6. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each Lender that as of the First
Amendment Effective Date (before and after giving effect to this Amendment):
     (a) Each Loan Party has the requisite power and authority to make, deliver
and perform this Amendment.
     (b) Each Loan Party has taken all necessary corporate or other action to
authorize the execution, delivery and performance of this Amendment. No consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
this Amendment, or the execution, delivery, performance, validity or
enforceability of this Amendment, except consents, authorizations, filings and
notices which have been obtained or made and are in full force and effect. This
Amendment has been duly executed and delivered on behalf of each Loan Party that
is a party hereto. This Amendment and the Amended Credit Agreement constitutes a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
     (c) The execution, delivery and performance of this Amendment will not
violate any requirement of Law or any contractual obligation of the Borrower,
any Guarantor or any of their respective Subsidiaries and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any requirement of Law or any such
contractual obligation (other than the Liens created by the Collateral
Documents).
     (d) Each of the representations and warranties made by any Loan Party
herein or in or pursuant to the Loan Documents is true and correct in all
material respects on and as of the First Amendment Effective Date as if made on
and as of such date, unless such representation or warranty is qualified by
“materiality” or “Material Adverse Effect” or similar language, in which case,
such representation or warranty is true and correct in all respects as of the
First Amendment Effective Date (except that, in either case, any representation
or warranty which by its terms is made as of an earlier date shall be true and
correct as of such earlier date).
     (e) The Borrower and the other Loan Parties have performed in all material
respects all agreements and satisfied all conditions which this Amendment and
the other Loan Documents

 



--------------------------------------------------------------------------------



 



provide shall be performed or satisfied by the Borrower or the other Loan
Parties on or before the First Amendment Effective Date.
     (f) After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing, or will result from the consummation of the
transactions contemplated by this Amendment.
          7. Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby (including, without
limitation, the reasonable fees and disbursements of counsel).
          8. Limited Effect. Except as expressly provided hereby, all of the
terms and provisions of the Existing Credit Agreement and the other Loan
Documents are and shall remain in full force and effect. The amendments and
waivers contained herein shall not be construed as a waiver or amendment of any
other provision of the Existing Credit Agreement or the other Loan Documents or
for any purpose except as expressly set forth herein or a consent to any further
or future action on the part of the Borrower that would require the waiver or
consent of the Administrative Agent or the Lenders.
          9. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed signature page of this Amendment
by facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
          11. Binding Effect. The execution and delivery of this Amendment by
any Lender shall be binding upon each of its successors and assigns (including
assignees of its Loans in whole or in part prior to effectiveness hereof).
          12. Headings, etc. Section or other headings contained in this
Amendment are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Amendment.
          13. Reaffirmation of Guaranty and Pledge. The Borrower and each
Guarantor hereby (a) consents to the transactions contemplated by this
Amendment, and (b) acknowledges and agrees that the guarantees and grants of
security interests made by such party contained in the Security Agreement and
the Pledge Agreement are, and shall remain, in full force and effect after
giving effect to this Amendment.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

          BORROWER:  BROOKDALE SENIOR LIVING INC.
      By:   /s/ T. Andrew Smith       Name:   T. Andrew Smith       Title:  
Executive Vice President and Secretary  

 



--------------------------------------------------------------------------------



 



         

              GUARANTORS:   AHC PROPERTIES, INC., a Delaware corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                AHC RICHLAND HILLS, LLC, a Delaware limited liability company  
 
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                AHC STERLING HOUSE OF HARBISON, LLC, a Delaware limited
liability company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                ALS CANADA, INC., a Delaware corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                ALS HOLDINGS INC., a Delaware corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    

 



--------------------------------------------------------------------------------



 



                  ALS NORTH AMERICA INC., a Delaware corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                ALTERNATIVE LIVING SERVICES NEW YORK, INC., a Delaware
corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                AMERICAN RETIREMENT CORPORATION, a Tennessee corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                ARC BRADENTON RC, INC., a Tennessee corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                ARC EPIC HOLDING COMPANY, INC., a Tennessee corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    

 



--------------------------------------------------------------------------------



 



                  ARC HDV, LLC, a Tennessee limited liability company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                ARC LOWRY, LLC, a Tennessee limited liability company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                ARC LP HOLDINGS, LLC, a Tennessee limited liability company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                ARC PHARMACY SERVICES, LLC, a Tennessee limited liability
company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                ARCPI HOLDINGS, INC., a Delaware corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    

 



--------------------------------------------------------------------------------



 



                  BKD STERLING HOUSE OF LAWTON, LLC, a Delaware limited
liability company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                BLC NOVI-GC, LLC, a Delaware limited liability company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                BLC-AH INVESTOR ACQUISITION, LLC, a Delaware limited liability
company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                BLC-GC MEMBER, LLC, a Delaware limited liability company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                BLC-GC MEMBER, LLC, a Delaware limited liability company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    

 



--------------------------------------------------------------------------------



 



                  BROOKDALE DEVELOPMENT, LLC, a Delaware limited liability
company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                BROOKDALE LIVING COMMUNITIES OF
ILLINOIS-DNC, LLC, a Delaware limited liability company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                BROOKDALE LIVING COMMUNITIES OF TEXAS-II, INC., a Delaware
corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                BROOKDALE LIVING COMMUNITIES, INC., a Delaware corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                BROOKDALE OPERATIONS, LLC, a Delaware limited liability company
   
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    

 



--------------------------------------------------------------------------------



 



             
 
                BROOKDALE SENIOR LIVING COMMUNITIES,
INC., a Delaware corporation, f/k/a Alterra
Healthcare Corporation, a Delaware corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                BROOKDALE SENIOR LIVING INC., a Delaware corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                BROOKDALE WELLINGTON, INC., a Delaware corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                CAROLINA HOUSE OF BLUFFTON, LLC, a
North Carolina limited liability company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                CAROLINA HOUSE OF HILTON HEAD, LLC,
a North Carolina limited liability company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    

 



--------------------------------------------------------------------------------



 



                  FEBC-ALT HOLDINGS INC., a Delaware corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                FEBC-ALT INVESTORS, LLC, a Delaware limited liability company  
 
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                FIT PATRIOT HEIGHTS GP INC., a Delaware corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                FIT RAMSEY LLC, a Delaware limited liability company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                FIT REN HOLDINGS GP INC., a Delaware corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    

 



--------------------------------------------------------------------------------



 



                  FIT REN LLC, a Delaware limited liability company    
 
           
 
  By:
Name:   /s/ T. Andrew Smith
 
T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                FIT REN MIRAGE INN LP, a Delaware limited partnership    
 
                By: FIT REN Holdings GP Inc., a Delaware corporation, its
general partner    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                FIT REN NOHL RANCH LP, a Delaware limited partnership    
 
                By: FIT REN Holdings GP Inc., a Delaware corporation, its
general partner    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    
 
                FIT REN OAK TREE LP, a Delaware limited partnership    
 
                By: FIT REN Holdings GP Inc., a Delaware corporation, its
general partner    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith    
 
  Title:   Executive Vice President and Secretary    

 



--------------------------------------------------------------------------------



 



                  FIT REN OCEAN HOUSE LP, a Delaware limited partnership    
 
                By: FIT REN Holdings GP Inc., a Delaware corporation,
its general partner    
 
           
 
  By:   /s/ T. Andrew Smith    
 
                Name: T. Andrew Smith         Title: Executive Vice President
and Secretary    
 
                FIT REN PACIFIC INN LP, a Delaware limited partnership    
 
                By: FIT REN Holdings GP Inc., a Delaware corporation,
its general partner    
 
           
 
  By:   /s/ T. Andrew Smith    
 
                Name: T. Andrew Smith         Title: Executive Vice President
and Secretary    
 
                FIT REN PARK LP, a Delaware limited partnership    
 
                By: FIT REN Holdings GP Inc., a Delaware corporation,
its general partner    
 
           
 
  By:   /s/ T. Andrew Smith    
 
                Name: T. Andrew Smith         Title: Executive Vice President
and Secretary    
 
                FIT REN PAULIN CREEK LP, a Delaware limited partnership    
 
                By: FIT REN Holdings GP Inc., a Delaware corporation,
its general partner    
 
           
 
  By:   /s/ T. Andrew Smith    
 
                Name: T. Andrew Smith         Title: Executive Vice President
and Secretary    

 



--------------------------------------------------------------------------------



 



                  FIT REN THE GABLES LP, a Delaware limited partnership    
 
                By: FIT REN Holdings GP Inc., a Delaware corporation,
its general partner    
 
           
 
  By:   /s/ T. Andrew Smith    
 
                Name: T. Andrew Smith         Title: Executive Vice President
and Secretary    
 
                FIT REN THE LEXINGTON LP, a Delaware limited partnership    
 
                By: FIT REN Holdings GP Inc., a Delaware corporation,
its general partner    
 
           
 
  By:   /s/ T. Andrew Smith    
 
                Name: T. Andrew Smith         Title: Executive Vice President
and Secretary    
 
                FIT ROBIN RUN GP INC., a Delaware corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
                Name: T. Andrew Smith         Title: Executive Vice President
and Secretary    
 
                FREEDOM GROUP NAPLES MANAGEMENT COMPANY, INC., a Tennessee
corporation    
 
           
 
  By:   /s/ T. Andrew Smith    
 
                Name: T. Andrew Smith         Title: Executive Vice President
and Secretary    

 



--------------------------------------------------------------------------------



 



                  SALI ACQUISITION 1-A/GP, LLC, a North Carolina limited
liability company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
                Name: T. Andrew Smith         Title: Executive Vice President
and Secretary    
 
                SALI ACQUISITION 1-A/LP, LLC, a North Carolina limited liability
company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
                Name: T. Andrew Smith         Title: Executive Vice President
and Secretary    
 
                SALI ACQUISITION III/GP, LLC, a North Carolina limited liability
company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
                Name: T. Andrew Smith         Title: Executive Vice President
and Secretary    
 
                SALI ACQUISITION III/LP, LLC, a North Carolina limited liability
company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
                Name: T. Andrew Smith         Title: Executive Vice President
and Secretary    
 
                SALI ASSETS, LLC, a North Carolina limited liability company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
                Name: T. Andrew Smith         Title: Executive Vice President
and Secretary    

 



--------------------------------------------------------------------------------



 



                  SOUTHERN ASSISTED LIVING, INC., a North Carolina corporation  
 
 
           
 
  By:   /s/ T. Andrew Smith    
 
                Name: T. Andrew Smith         Title: Executive Vice President
and Secretary    
 
                AH ILLINOIS-HUNTLEY OWNER, LLC,
an Ohio limited liability company    
 
           
 
  By:   /s/ T. Andrew Smith    
 
           
 
  Name:   T. Andrew Smith     
 
  Title:   Executive Vice President and Secretary     
 
                AH ILLINOIS-HUNTLEY MEMBER, LLC,
an Ohio limited liability company    
 
           
 
  By:   /s/ T. Andrew Smith     
 
           
 
  Name:   T. Andrew Smith     
 
  Title:   Executive Vice President and Secretary     
 
                INNOVATIVE SENIOR CARE REHABILITATION
AGENCY OF LOS ANGELES, LLC, a Delaware limited liability company    
 
           
 
  By:   /s/ T. Andrew Smith     
 
           
 
  Name:   T. Andrew Smith     
 
  Title:   Executive Vice President and Secretary     

 



--------------------------------------------------------------------------------



 



             
ADMINISTRATIVE
            AGENT:   BANK OF AMERICA, N.A.,
as Administrative Agent    
 
           
 
  By:   /s/ Kevin L. Ahart    
 
                Name:   Kevin L. Ahart         Title:   Vice President    

 



--------------------------------------------------------------------------------



 



              LENDERS:   BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer    
 
           
 
  By:   /s/ Zubin R. Shroff    
 
                Name:   Zubin R. Shroff         Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  FORTRESS CREDIT FUNDING III LP, as a Lender    
 
                By: Fortress Credit Funding III GP LLC, its general partner    
 
           
 
  By:   /s/ Constantine M. Dakolias    
 
                Name:   Constantine M. Dakolias         Title:   President    
 
                FORTRESS CREDIT FUNDING I LP, as a Lender    
 
                By: Fortress Credit Funding I GP LLC, its general partner    
 
           
 
  By:   /s/ Constantine M. Dakolias    
 
                Name:   Constantine M. Dakolias         Title:   President    
 
                FORTRESS CREDIT OPPORTUNITIES I LP, as a Lender    
 
                By: Fortress Credit Opportunities I GP LLC, its general partner
   
 
           
 
  By:   /s/ Constantine M. Dakolias    
 
                Name:   Constantine M. Dakolias         Title:   Prisident    

 



--------------------------------------------------------------------------------



 



                  CITICORP N.A., INC., as a Lender    
 
           
 
  By:   /s/ Blake Gronich    
 
                Name:   Blake Gronich         Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender    
 
           
 
  By:   /s/ Andrew Caditz    
 
                Name:   Andrew Caditz         Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  VENTAS, INC., a Delaware corporation, as a Lender    
 
           
 
  By:  /s/ T. Richard Riney    
 
              Name: T. Richard Riney         Title: Chief Administrative Officer
and General Counsel    

 



--------------------------------------------------------------------------------



 



                  NATIONWIDE HEALTH PROPERTIES, INC., a
Maryland corporation, as a Lender
 
           
 
  By:  /s/ Abdo H. Khoury    
 
              Name: Abdo H. Khoury         Title: Chief Financial & Portfolio
Officer
Executive Vice President    

 



--------------------------------------------------------------------------------



 



                  HEALTH CARE REIT, INC., as a Lender    
 
           
 
  By:  /s/ Erin C. Ibele    
 
              Name: Erin C. Ibele         Title: Senior Vice President —
Administration
and Corporate Secretary    

 